—Final order of disposition, Family Court, Bronx County (Richard N. Ross, J.), entered on or about March 17, 1992, which placed the subject children with the Commissioner of Social Services with a further recommendation that respondent’s parental rights be terminated, following a fact-finding determination on January 31, 1992, that respondent had derivatively abused the children based upon the death of a sixth child on December 20, 1990, unanimously affirmed, without costs.
The derivative abuse findings (Family Ct Act § 1046 [a] [i]) were proper and not violative of respondent’s constitutional rights, since they were based on proof by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]), including hearsay statements by one of the children corroborated by the uncontroverted medical evidence (Family Ct Act § 1046 [a] [vi]; Matter of Marcos C., 186 AD2d 446), that respondent’s youngest child had been brought to the hospital already dead as a result of severe head injuries caused by a beating administered by respondent.
Respondent’s motion to relieve assigned counsel and for *41appointment of new counsel was also properly denied as she was not guaranteed the right to choice of assigned counsel (Family Ct Act § 262 [a] [i]; see, People v Sawyer, 57 NY2d 12, 18-19, cert denied 459 US 1178). There was no evidence that counsel was ineffective. Lastly, the issue of respondent’s visitation is now moot. Concur — Ellerin, J. P., Ross, Rubin and Nardelli, JJ.